EXHIBIT PROMISSORY NOTE Principal Loan Date Maturity Loan No. Call/Coll Account Officer Initials $8,000,000.00 03-18-2008 03-18-2018 7004400 Stock References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "***" has been omitted due to text length limitations. Borrower: BELVEDERE SOCAL Lender: PACIFIC COAST BANKERS' BANK One Maritime Plaza, Suite 826 340 Pine Street, Suite 401 San Francisco, CA 94111 San Francisco, CA 94104 Principal Amount: $8,000,000.00 Date of Note: March 18, 2008 PROMISE TO PAY. BELVEDERE SOCAL, a California corporation ("Borrower") promises to pay to PACIFIC COAST BANKERS' BANK ("Lender"), or order, in lawful money of the United States of America, the principal amount of Eight Million and no/100 Dollars ($8,000,000,00), together with interest on the unpaid principal balance of this Promissory Note (this "Note") at the LIBOR Rate (defined below) from time to time in effect from the date of this Note until paid in full, PAYMENT.
